Citation Nr: 9916745	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-45 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to December 
1946 and from May 1949 to May 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied the veteran's request to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

By letter dated on January 15, 1999, the Board informed the 
veteran that, since his VA Form 21-22, Appointment of 
Veteran's Service Organization as Claimant's Representative, 
listed two different organizations in the space provided for 
the veteran's representative, the appeal was being deferred 
for 30 days to permit him to advise the Board as to which 
organization he wished to have as his representative in this 
matter.  He was further advised in that letter that, if he 
did not respond within the allowed timeframe, the Board would 
then proceed with its review of the appealed matter without 
representation.  The veteran did not respond to this 
communication from the Board and the claim is therefore now 
ready for its review, without representation.


FINDINGS OF FACT

1.  The last disallowance of the claim for service connection 
for bilateral hearing loss, on any basis, was accomplished in 
a July 1992 rating decision.

2.  All of the evidence that has been associated with the 
claims folder since July 1992 is new, but it is either not 
pertinent or merely cumulative in nature and none of it is 
deemed so significant as to warrant its consideration in 
order to fairly decide the merits of the claim for service 
connection for bilateral hearing loss.


CONCLUSION OF LAW

The evidence that has been produced since the July 1992 
rating decision is not new and material and therefore it does 
not serve to reopen the previously denied claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

REASONS AND BASES FOR THE FINDINGS AND THE CONCLUSION

Factual background:

The record shows that the RO first denied a claim for service 
connection for bilateral hearing loss in a September 1989 
rating decision, which the veteran appealed to the Board.  In 
a February 1990 decision, the Board denied the appeal after 
considering the following evidence, which was then of record:

1.  The report of a medical examination 
for separation purposes that was 
conducted in November 1946, which reveals 
a normal ("15/15") hearing, on 
whispered voice testing, bilaterally.

2.  The report of a February 1976 VA 
medical examination, which reveals normal 
external auditory meatus and auricles and 
no complaints of hearing loss.

3.  The report of an April 1977 VA 
medical examination, which reveals clear 
external auditory canals, pearly gray 
drums without evidence of perforation and 
no hearing loss noted, as per voice test.

4.  The reports of two April 1977 VA 
psychiatric consultations, which reveal 
that the veteran worked as an aircraft 
mechanic [after service] until 1974.

5.  The report of a November 1987 private 
audiogram, revealing hearing loss in both 
ears and at most threshold levels, as 
compared with results reportedly obtained 
in September 1973, which, in turn, had 
showed only evidence of hearing loss in 
the right ear (as they revealed hearing 
loss levels of 26 decibels or more at 
three of the five threshold levels in the 
right ear, as required by 38 C.F.R. 
§ 3.385).

6.  A May 1988 letter from a safety 
official from what appears to have been 
the veteran's employer at that time, 
Sikorsky Aircraft Corporation (a well-
known designer and manufacturer of 
advanced helicopters for commercial, 
industrial and military uses), informing 
the veteran that the test results shown 
in the letter (which were listed as 
reflecting tests conducted in September 
1973, September 1986 and November 1987) 
indicated that he had a moderate loss for 
hearing speech and that he was encouraged 
to check with his doctor or with an ear 
specialist.

(It must be noted at this time, as the Board previously noted 
in its decision of February 1990, that, other than the above 
single service medical record of November 1946, no additional 
service medical records are available and that this 
unfortunate fact seems to have been the result of the 
records' having been destroyed during the well-known fire 
that occurred at the National Personnel Records Center in 
1973.  The United States Court of Veterans Appeals (currently 
known as the United States Court of Appeals for Veterans 
Claims, hereinafter simply referred to as "the Court") has 
indicated that where a claimant's service records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule is heightened.  See, O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); and Gregory v. Brown, 
8 Vet. App. 563, 570 (1996).  The present decision reflects 
the Board's awareness of, and full compliance with, these 
holdings by the Court and, while both decisions were rendered 
after the Board's first decision of February 1990, the record 
shows that a similar favorable treatment was given to the 
claim when the appeal was decided at that time, in light to 
the fact, as recognized by the Board in that decision, that 
it was not the veteran's fault that the service medical 
records were lost.)

Pursuant to a request from the veteran to reopen the 
previously denied claim for service connection, the RO 
reviewed the matter but denied the request in a July 1992 
rating decision, after concluding that the evidence that was 
submitted by the veteran, which essentially consisted of a 
duplicate of the aforementioned November 1987 private medical 
record, was not new and material so as to warrant the 
reopening of the claim and its readjudication on the merits.

In February 1994, the veteran requested again the reopening 
of the claim for service connection for bilateral hearing 
loss and stated this time that he was "a gunner during WWII 
on a 105," that the noise was "very punishing" to his ears 
and had affected his hearing and that he now had to wear 
hearing aids.  Additional evidence (to be discussed in the 
"Analysis" section of this decision) was then associated 
with the claims folder and, in the August 1996 rating 
decision hereby on appeal, the RO denied the request to 
reopen the claim after concluding, again, that the evidence 
that was submitted was not new and material.

The pertinent laws and regulations:

A decision by a duly constituted rating agency is final as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision.  38 C.F.R. § 3.104(a) (1998).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly-constituted appellate authority.  Id.  A claimant has one 
year from the date of notification of the decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision becomes 
final if no NOD is filed within that time.  38 U.S.C.A. § 
7105(b) and (c) (West 1991); 38 C.F.R. § 20.302(a), 20.1103 
(1998).

VA law and regulations also provide that decisions by the 
Board are final unless the Chairman of the Board orders 
reconsideration or the Board, on its own motion, corrects an 
obvious error in the record.  38 U.S.C.A. §§ 7103, 7104 (West 
1991); 38 C.F.R. §§ 20.1000, 20.1001, 20.1100 (1998).  
Decisions by the Board disallowing a claim on appeal can only 
be re-opened upon the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(1998).

The U.S. Court of Appeals for the Federal Circuit (the 
Federal Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may re-open such a claim, it must so find.  See, Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).  Moreover, once 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  See, also, Winters v. West, 12 Vet. 
App. 203, 206 (1999).

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The evidence to be analyzed as to whether "new and 
material" evidence has been submitted is all of the evidence 
that was received since the claim was last disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

For the limited purpose of determining whether to reopen a 
claim, the Board must accept the new evidence as credible and 
entitled to full weight.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  This presumption, however, no longer 
attaches in the adjudication that follows the reopening of 
the claim.  Id.

The Board notes that, while the present case was pending on 
appeal, a decision of the Federal Circuit set forth new 
guidance for the adjudication of claims for service 
connection based on the submission of new and material 
evidence.  In particular, it is noted that, in the case of 
Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998), the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" that had been adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C.A. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  

Pursuant to the holding in Hodge, the legal hurdle adopted in 
Colvin and related cases (see, e.g., Sklar v. Brown, 5 Vet. 
App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 69 
(1995), and Evans v. Brown, 9 Vet. App. 273 (1996)) that 
required the reopening of a claim on the basis of a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome of the case, was declared invalid.  Thus, 
the legal standard that nowadays remains valid, 38 C.F.R. 
§ 3.156(a), requires that, in order for the new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

Precedent decisions by the Court must be given full force and 
effect immediately, even if VA appeals the decision.  See, in 
this regard, Tobler v. Derwinski, 2 Vet. App. 8 (1991); see, 
also, Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Accordingly, the Board 
will hereby consider the question of whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra, i.e., strictly under the criteria set forth in 
§ 3.156(a).  No prejudice to the veteran in the present case 
is exercised by the Board's appellate disposition herein 
because, first, the veteran has already been provided notice 
of the applicable law and regulations pertaining to claims 
based on new and material evidence and, second, the Board's 
review of the claim under the more flexible Hodge standard 
accords the veteran a less stringent "new and material" 
evidence threshold to overcome.  See, in this regard, Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993);  and Fossie v. 
West, 12 Vet. App. 1, 5 (1998).


Analysis:

At the outset, the Board notes that, in the present case, the 
Board's February 1990 decision is final and cannot be 
reopened unless new and material evidence is presented.  
Also, pursuant to the Court's decision in Evans, the evidence 
to be analyzed at this time is all the evidence that was 
produced after the last disallowance of the claim on any 
basis (not necessarily on the merits), an action that, in the 
present case was accomplished in the July 1992 rating 
decision, which was not appealed and is therefore also final.

In addition to the previously mentioned February 1994 
statement from the veteran, the evidence that has been 
associated with the claims folder since the July 1992 rating 
decision consists of the following:

1.  Private medical records dated between 
July 1992 and November 1993, reflecting 
medical consultations for medical 
conditions other than hearing loss.

2.  A May 1994 private medical record, 
reflecting findings of a marked hearing 
deficit in the right ear, the fact that 
the veteran wore a hearing aid, the 
veteran's statements to the effect that 
his hearing had diminished after firing 
105 mm "Hollisters" during World War II 
and that he had had this hearing deficit 
"all of his life," an impression of a 
"hearing deficit" and the subscribing 
physician's comment to the effect that 
"[t]here may be some possible 
relationship to the war ... ."

3.  The report of a July 1994 VA PTSD 
medical examination, reflecting a history 
of having had to fire a "105 Howser" 
one to three times every month during 
service, a post-service work history of 
farming until 1966 and then working as a 
mechanic until 1989, when he retired, and 
a diagnosis of generalized anxiety 
disorder.

4.  Another statement from the veteran, 
this one dated in June 1995, indicating 
again that he was "a gunner on a 105mm 
howitzer during WWI," that no ear plugs 
were issued at that time, that his ears 
were consequently damaged during this 
period of time but that he "just never 
said anything about the problem" and 
that he had had no treatment for the 
hearing loss over the years because he 
could not afford it.  The veteran also 
attached to this statement a black-and-
white picture showing some members of the 
Army's 41st Inf. Div. firing a 105mm 
howitzer in Jolo Island in April 1945 
(before the veteran entered active duty), 
in order to illustrate and support his 
contention that, during that era, 
artillery was fired without ear 
protection.

5.  VA outpatient medical records dated 
between October 1995 and November 1997, 
revealing medical treatment for medical 
conditions other than hearing loss.

All the evidence that has been associated with the claims 
folder since the July 1992 rating decision, to include the 
veteran's February 1994 statement, is new, in the sense that 
it was not of record as of July 1992.  None of it is, 
however, material, as explained in the following paragraphs.

The evidence described in items numbers one and five above is 
clearly not material because it is not pertinent to the claim 
for service connection for bilateral hearing loss.

The evidence described in items numbers two through four 
above, and the February 1994 statement, are not material 
because, in essence, they only reiterate the veteran's basic 
contention of inservice onset of hearing loss (albeit with 
somewhat more detailed explanations now) and the already 
established fact that hearing loss was first medically noted 
many years after service.  In fact, some of this newly-
submitted evidence also reinforces the possibility, already 
shown in the record as of July 1972, that the hearing loss 
that was first noted many years after service may have 
actually been caused by the veteran's post-service occupation 
as a helicopter mechanic, an occupation that he reportedly 
performed between 1966 and 1989 and that any reasonable 
person would agree generally involves exposure to loud 
noises.  Interestingly enough, the Board notes that the 
veteran has avoided making any references to such potential 
post-service exposure to noise in his statements in the 
record, notwithstanding the fact that this was his 
occupation, starting in 1966, for more than 20 years.  
Instead, he has only said, repeatedly, that his hearing loss 
was solely caused by the exposure that he allegedly had to 
the noise caused by the firing of 105mm howitzers almost 50 
years ago.

Regarding the May 1994 statement by a private physician to 
the effect that "there may be some possible relationship 
[between the hearing deficit] ... and the war," the Board 
wishes to emphasize its opinion that that evidence is not 
material because the statement is not only speculative but is 
simply insufficient to be considered competent evidence of 
causation.  In this regard, it is noted that the Court has 
specifically said that the Board is not required to accept 
these type of statements in which a physician clearly has 
expressed an opinion based on what the veteran told him or 
her.  See, in this regard, Owens v. Brown, 7 Vet. App. 429, 
433 (1995), and Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995); see, also, LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), where the Court indicated that a bare transcription 
of a lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.
 
As shown and explained above, none of the evidence that has 
been associated with the claims folder since July 1972 can be 
considered to be both new and material, as none of it can be 
considered to be so significant as to warrant its 
consideration in order to fairly decide the merits of the 
claim for service connection for bilateral hearing loss, as 
required by 38 C.F.R. § 3.156(a) (1998).  The present appeal 
has failed, as it is hereby being denied, and the claim 
remains unopened.

Finally, the Board finds it necessary to point out its 
awareness that, where a claimant refers to a specific source 
of evidence that could serve to reopen a finally denied 
claim, VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) 
to inform the claimant of the necessity to submit that 
evidence to complete his or her application for benefits.  
See, Graves v. Brown, 8 Vet. App. 522, 525 (1996).  However, 
VA has no outstanding duty to inform the veteran of the 
necessity to submit any such evidence in this case because 
nothing in the record suggests the existence of evidence that 
might warrant the reopening of the finally denied claim of 
entitlement to service connection for bilateral hearing loss.  
(See, in this regard, Butler, at 171, in which the Court said 
that, while the veteran had, at some point in time, made a 
statement to the effect that he had received medical 
treatment at two particular places, he had made no suggestion 
that the treatment had resulted in any competent evidence 
that would suffice to reopen his previously denied claim for 
service connection and that, therefore, VA did not have a 
duty under § 5103(a) to inform him that those treatment 
records were necessary to complete his application.)  
Accordingly, the Board is of the opinion that, in the present 
case, VA has not failed to meet its obligation with regard to 
the appealed claim under 38 U.S.C.A. § 5103(a) (West 1991) 
and that, consequently, no further assistance to the veteran 
in this regard is warranted at this time.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened, and the appeal is denied.

		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

